In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                            No. 06-213V
                                         Filed: May 9, 2017
                                         Not to be Published



*************************
                        *
ERIC MOXLEY and         *
JAYNNA MOXLEY, parents  *
of M.M.M., a minor,     *
                        *
      Petitioners,      *                                     Petitioners’ Motion for a
                        *                                     Decision Dismissing the Petition;
              v.        *                                     Insufficient Proof of Causation; Vaccine
                        *                                     Act Entitlement; Denial Without Hearing
SECRETARY OF HEALTH AND *
HUMAN SERVICES,         *
                        *
      Respondent.       *
                        *
*************************




                                                  DECISION

       On March 17, 2006, Eric Moxley and Jaynna Moxley filed a Petition for Vaccine
Compensation in the National Vaccine Injury Compensation Program (“the Program”), 1 alleging
that M.M.M. was injured by a vaccine listed in the Vaccine Injury Table. See § 14. The
information in the record, however, does not show entitlement to an award under the Program.

       On May 5, 2017, Petitioners moved for a decision dismissing their petition,
acknowledging that they will be unable to prove that they are entitled to compensation in the
Program.

      Accordingly, I conclude from the record in this case that Petitioners have failed to
demonstrate either that M.M.M. suffered a “Table Injury” or that M.M.M.’s injury was “actually


1
  The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100
Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-10 et seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter,
individual section references will be to 42 U.S.C. § 300aa of the Act.
caused” by a vaccination. Thus, this case is dismissed. The Clerk shall enter judgment
accordingly.

IT IS SO ORDERED.

                                                 s/George L. Hastings, Jr.
                                                 George L. Hastings, Jr.
                                                 Special Master